Case 2:18-bk-20617      Doc 25     Filed 03/29/19 Entered 03/29/19 14:34:00         Desc Main
                                   Document     Page 1 of 6




                                                                            Dated: March 29th, 2019
                       UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON

  IN RE:                                        CASE NO. 2:18-bk-20617

  VICKI LYNN WOODS-DENNISON,                    CHAPTER 13

                        Debtor.                 JUDGE FRANK W. VOLK


                       MEMORANDUM OPINION AND ORDER
                     DISMISSING CASE AND BARRING DEBTOR
                    FROM REFILING FOR A PERIOD OF 180 DAYS

              Pending is the Chapter 13 Trustee’s Motion to Dismiss Case for Failure to Obtain

Pre-Petition Credit Counseling [Dckt. 14] and the Chapter 13 Trustee’s Motion to Dismiss Case

for Failure to Attend Two Scheduled Meetings of Creditors [Dckt. 18]. The Court heard arguments

on February 6, 2019. These matters are ready for adjudication.

                                               I.

              Ms. Woods-Dennison has filed eight prior bankruptcy petitions as follows:

 Case No.                         Date Filed                     Date Dismissed
 2:04-bk-20852 (Ch. 13)           March 26, 2004                 February 2, 2010
 2:12-bk-20395 (Ch. 13)           June 14, 2012                  March 13, 2013
 2:13-bk-20156 (Ch. 13)           March 25, 2013                 May 24, 2013
 2:13-bk-20282 (Ch. 13)           May 23, 2013                   November 14, 2013
 2:13-bk-20632 (Ch. 7)            December 16, 2013              October 1, 2014
 2:14-bk-20630 (Ch. 13)           December 2, 2014               February 5, 2015
 2:15-bk-20091 (Ch. 13)           February 26, 2015              April 20, 2015
 2:15-bk-20294 (Ch. 13)           May 27, 2015                   July 13, 2015
Case 2:18-bk-20617       Doc 25    Filed 03/29/19 Entered 03/29/19 14:34:00           Desc Main
                                   Document     Page 2 of 6


               The first case was a joint filing and was discharged after successful completion of

the plan.

               The second case was dismissed on motion by the Chapter 13 Trustee for failure to

make plan payments. The case was reinstated but that order was later rescinded, and the case was

again dismissed.

               In her third case, Ms. Woods-Dennison failed to file the required financial

documents and failed to obtain pre-petition credit counseling. The case was dismissed on motion

by the Chapter 13 Trustee for failure to obtain pre-petition credit counseling.

               The fourth case was again dismissed on motion by the Chapter 13 Trustee for

failure to make plan payments.

               In her fifth case, Ms. Woods-Dennison received a Chapter 7 discharge after the case

was classified as a no asset case by the Chapter 7 Trustee.

               Her sixth, seventh, and eighth cases all proceeded in a similar fashion. In each of

these cases, Ms. Woods-Dennison failed to file a Chapter 13 plan and failed to complete the

required pre-petition credit counseling. The sixth and seventh cases were both dismissed on motion

by the Chapter 13 Trustee for failure to obtain pre-petition credit counseling. Her eighth case,

however, was dismissed with prejudice based on motion by the United States Trustee and a finding

of abuse by this Court. Ms. Woods-Dennison was prohibited from filing any further bankruptcy

petitions until October 1, 2018.




                                                 2
Case 2:18-bk-20617           Doc 25   Filed 03/29/19 Entered 03/29/19 14:34:00              Desc Main
                                      Document     Page 3 of 6


                Ms. Woods-Dennison has also failed to pay the filing fee in six of her nine cases,

for a total outstanding fee obligation of $1,731.75.1

                Ms. Woods-Dennison filed the present case on December 14, 2018. She (1) failed

to attend two scheduled § 341 meetings of creditors, (2) did not file required documents (including

credit counseling certificates, schedules, tax returns, and the statement of financial affairs), and (3)

failed to pay filing fees.

                The Chapter 13 Trustee filed two separate motions to dismiss this case. The first is

based on Debtor’s failure to obtain the required pre-petition credit counseling. Debtor made a

request for a 30-day temporary waiver based on exigent circumstances [Dckt. 2]. Proof of

completed counseling was due January 14, 2019. As of the February 6, 2019, hearing, Debtor had

not filed proof of the completed counseling.

                The second motion to dismiss is based on Debtor’s failure to attend two scheduled

meetings of creditors held on January 9, 2019, and January 23, 2019. Ms. Woods-Dennison failed

to appear at the February 6, 2019, hearing to provide an explanation for these failures.

                                                  II.


A.    Governing Standard

                Title 11 U.S.C. § 109 governs who may be a debtor. Section 109(g)(1) provides as

follows:

        (g) Notwithstanding any other provision of this section, no individual . . . may be a
        debtor under this title who has been a debtor in a case pending under this title at
        any time in the preceding 180 days if--



        1
          It is unclear from the record if Ms. Woods-Dennison received a waiver of the $281.00
filing fee in her second case (case no. 2:12-bk-20395) and the Court will consider this fee
waived. Despite the waiver, Ms. Woods-Dennison yet owes $1,731.75 in unpaid fees.

                                                   3
Case 2:18-bk-20617       Doc 25     Filed 03/29/19 Entered 03/29/19 14:34:00              Desc Main
                                    Document     Page 4 of 6


          (1) the case was dismissed by the court for willful failure of the debtor to
          abide by orders of the court, or to appear before the court in proper
          prosecution of the case . . . .
11 U.S.C. § 109(g)(1).


               This 180-day filing ban is “an extraordinary remedy for perceived abuses of the

[Bankruptcy] Code.” Houck v. Substitute Trustee Servs., 791 F.3d 473 (4th Cir. 2015) (quoting

Frieouf v. United States (In re Frieouf), 938 F.2d 1099, 1104 (10th Cir. 1991) (internal quotation

marks omitted)). “Willful,” although not defined in the Bankruptcy Code, has been interpreted as

meaning “deliberate or intentional.” Denisar v. Payne, No. 5:12cv00090, 2013 U.S. Dist. LEXIS

10047, at *9 (W.D. Va. Jan. 25, 2013) (quoting Walker v. Stanley, 231 B.R. 343, 347-47 (N.D.

Cal. 1999) (citing In re Herrera, 194 B.R. 178, 188 (Bankr. N.D. Ill. 1996))). Failing to make a

Chapter 13 Plan payment or missing a single hearing or 341 meeting of creditors does not rise to

the level of “willful.” Id. However, courts have interpreted repeated conduct as deliberate

conduct. Id. And, importantly, “the court will infer from a pattern of dismissals and re-filing in

unchanged circumstances willful failure to abide by orders of the court and an abuse of the

bankruptcy process which this amendment was designed to prevent.” Id. at *10 (quoting Walker,

231 B.R. at 348 (quoting Hererra, 194 B.R. at 189 (quoting In re Nelkovski, 46 B.R. 542, 545

(Bankr. N.D. Ill. 1985))).

               For example, in Colonial Auto Ctr. v. Tomlin (In re Tomlin), 105 F.3d 933 (4th Cir.

1997), the debtor failed to attend the initial creditors meeting and did not file schedules. Our court

of appeals described these actions as constituting “an abuse of the protection afforded her by the

bankruptcy system.” Tomlin, 105 F.3d at 941. Furthermore, “[h]er purpose seemed clear; by

continuously filing petitions, the automatic stay prevented foreclosure action on her home.” Id.




                                                  4
Case 2:18-bk-20617        Doc 25      Filed 03/29/19 Entered 03/29/19 14:34:00             Desc Main
                                      Document     Page 5 of 6


Importantly, the court of appeals noted that the Tomlin debtor’s behavior was “the very behavior

for which Congress formulated § 109(g).” Id.


B.     Analysis
                                         1. Bar to Refiling

               In the present case alone, Ms. Woods-Dennison has demonstrated behavior

satisfying the requirements of section 109(g)(1). There is exhibited in the relevant filings a flagrant

disregard for the bankruptcy process. Essentially, the Debtor filed her cases and then took no

action to abide by the Code. She has continuously failed to file a Chapter 13 plan, to obtain required

pre-petition credit counseling, and to pay filing fees.

               This pattern evidences deliberateness and willfulness. The Court will infer from

her actions an abuse of the bankruptcy process. Her behavior, as in Tomlin, is the very behavior

for which Congress formulated section 109(g)(1).

               It is ORDERED that Ms. Vicki Lynn Woods-Dennison be, and is hereby, barred

from filing another bankruptcy case under this title for 180 days from the entry of this written

opinion and order.

                          2. Chapter 13 Trustee’s Motions to Dismiss

               Under 11 U.S.C. § 109(h)(1), a debtor is required to receive credit counseling prior

to filing the bankruptcy petition. Here, Ms. Woods-Dennison made a request for a 30 day

temporary waiver based on exigent circumstances allowed under 11 U.S.C. § 109(h)(3). Proof of

completed counseling was due January 14, 2019. As of the February 6, 2019, hearing, she had

still not completed the counseling.

               Further, a debtors attendance at the § 341 meeting of creditors is required under 11

U.S.C. § 343(a). In this case, Ms. Woods-Dennison failed to attend two separate meetings of the

creditors which occurred on January 9, 2018, and January 23, 2019.
                                                  5
Case 2:18-bk-20617       Doc 25     Filed 03/29/19 Entered 03/29/19 14:34:00             Desc Main
                                    Document     Page 6 of 6


               Because Ms. Woods-Dennison has failed to complete the required pre-petition

counseling and failed to attend two scheduled meetings of creditors,

               IT IS ORDERED that the both the Trustee’s Motions to Dismiss be, and hereby

are, GRANTED.

               Further, Ms. Woods-Dennison owes unpaid filing fees in the amount of $1,731.75.

In the event the Debtor files a new bankruptcy case following expiration of the bar period and has

not at that time paid the $1,731.75 due and owing, the trustee may move promptly for dismissal.

See, e.g., In re Domenico, 364 B.R. 418, 423 (Bankr. D.N.M. 2007) (“The Court therefore

concludes that the phrase ‘any fees or charges required under chapter 123 of title 28’ is not limited

to those fees or charges arising out of the Debtor's current case, but in this instance also includes

the $144 remaining unpaid from his previous chapter 13 case.”). In the event the Debtor ignores

the bar period and files anew prior to expiration of such period, the trustee may move for dismissal

and an order to show cause.




                                                 6
